806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney KELLY, Plaintiff-Appellant,v.Paul DAVIS, Warden, Baltimore City Jail;  Harry Vaughn,Assistant Warden of Operations;  Brooks, (FirstName Unknown), Corrections Officer,Defendants-Appellees.
No. 86-7155.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1986.Decided Nov. 26, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 85-3624-HAR)
Rodney Kelly, appellant pro se.
Benjamin L. Brown, J. Shawn Alcarese, Baltimore City Law Department, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Kelly v. Davis, C/A No. 85-3624-HAR (D.Md., Apr. 28, 1986).


2
AFFIRMED.